Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.1   Page 1 of 34



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
 Plaintiff,                                    ) Civil Action No.
                                               )
v.                                             ) COMPLAINT
                                               )
CITY OF TROY, MICHIGAN                         )
                                               )
 Defendant.                                    )

      The United States of America, by its undersigned attorneys, files this

Complaint and alleges:

                                Introduction

      1. The United States brings this civil action for declaratory and injunctive

relief against the City of Troy, Michigan (“the City” or “Troy”), under the

Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”),

42 U.S.C. §§ 2000cc-2000cc-5. This civil action is based on the City’s treatment of

Adam Community Center (“Adam”), an Islamic nonprofit corporation, in its effort

to establish a place of worship in Troy.

      2. In 2018, after a multi-year search, Adam found a property located at

3635 Rochester Road (“the Subject Property”) in Troy’s General Business zoning

district, where places of worship are permitted as of right. Most recently used as a

restaurant and banquet hall, the Subject Property has the size and capacity to house


                                           1
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19            PageID.2   Page 2 of 34



Adam’s religious activities. In its efforts to use the Subject Property, Adam applied

for variances from setback and parking restrictions that the City applies to places

of worship but not to similarly situated nonreligious places of assembly, including

conference and banquet facilities, fraternal organizations and clubs, theaters,

performing arts facilities, schools, funeral homes, and numerous others. The City

denied Adam’s variance requests.

        3. Troy specifically violated RLUIPA by: (a) imposing an unjustified

substantial burden on Adam’s exercise of religion when it denied Adam’s variance

requests, 42 U.S.C. § 2000cc(a)(1); and (b) requiring places of worship to abide by

more onerous setback and parking restrictions than nonreligious places of

assembly, id. § 2000cc(b)(1).

                          Jurisdiction, Venue, and Parties

        4. The Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and

1345.

        5. Venue is proper under 28 U.S.C. § 1391(b) because the actions giving rise

to this action occurred in the Eastern District of Michigan.

        6. The United States has the authority to bring this action under 42 U.S.C. §

2000cc-2(f).

        7. Defendant Troy, a municipality in Oakland County, Michigan, is

governed by a seven-member City Council, including six elected Councilpersons


                                           2
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.3   Page 3 of 34



and a Mayor. Charter of the City of Troy, § 3.1. The Mayor appoints and the City

Council approves a nine-member Planning Commission, which administers and

enforces Troy’s Zoning Ordinance. Zoning Ordinance § 3.10. The City Council

appoints a seven-member Zoning Board of Appeals (“ZBA”), which considers

applications for variances and interpretations of the Zoning Ordinance. Id. §

15.04(b).

      8. Troy is a “government” as defined by RLUIPA, 42 U.S.C. § 2000cc-

5(4)(A)(i).

      9. Troy’s official website lists 55 places of worship in the City, including at

least one Jewish synagogue, one Hindu temple, and many Christian churches. The

list does not include Adam or any other Islamic place of worship.

                                       Facts

              Adam Community Center and its Search for a Property

      10. Adam Community Center, an organization of Muslim individuals who

live and work in Troy, incorporated under Michigan laws in 2009. Adam is a

“religious assembly or institution” under RLUIPA. 42 U.S.C. § 2000cc(2)(b)(l).

      11. Since before its 2018 variance application, Adam has met in the

basement of a commercial office building located at 4700 Rochester Road in

Troy’s Office zoning district.




                                          3
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19           PageID.4    Page 4 of 34



      12. Adam’s use of 4700 Rochester Road limits its ability to conduct

religious activities and carry out its core religious mission. The building lacks

capacity to hold Adam’s members, especially for better-attended Friday Jummah

prayers; religious rituals for births, marriages, and funerals; and community

engagement events. The basement’s size and configuration impede Adam’s ability

to hold simultaneous events, limits class size and frequency to below demand, and

deters youth from participating in religious practice.

      13. Because there is no Islamic place of worship in Troy, Adam members

disperse for religious services to at least five different Islamic places of worship

across southeastern Michigan. Worshiping at diffuse locations undermines Adam’s

religious mission by hindering its members’ ability to assemble for religious

services, other religious activities, and various community-building activities, and

thus their ability to grow and maintain a cohesive religious community.

      14. Starting in 2009, Adam members began an extensive search for a

permanent location to house Adam in Troy, including by spending hundreds of

hours on property research, survey work, and meetings with multiple real estate

agents.

      15. In 2013 Adam thought that it finally found a permanent location for its

community engagement events. In that year Adam sought and received express

City approval to use a former restaurant as a community center. But soon after


                                           4
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19            PageID.5   Page 5 of 34



receiving City approval, the City re-designated Adam’s use as a “place of worship”

subject to more onerous setback and parking restrictions. When presenting on this

issue at a December 2013 meeting, the City’s then-Director of Economic &

Community Development, Mark Miller, remarked that “this really is a rare

occurrence for this board [the ZBA]; I don’t think anyone has ever seen anything

like this before.”

          16. The City’s 2013 re-designation blocked Adam from using the property

without a variance, and the property owner ultimately sold the property to another

buyer.

          17. Adam continued its search for a property during the next five years. In

the two years prior to the purchase of the Subject Property, Adam attempted to

purchase at least five properties in Troy. For a variety of reasons, each attempt

failed.

                 Setback and Parking Restrictions on Places of Worship

          18. Troy’s Zoning Ordinance defines “places of worship” as “site[s] used for

or intended for the regular assembly of persons for the conducting of religious

services and accessory uses therewith.” Zoning Ordinance § 2.2.

          19. Troy has twenty-two zoning districts that dictate permitted uses and

dimensional restrictions for buildings within the City. Id. § 4.01. The Zoning

Ordinance designates uses within each district as “permitted as of right,”


                                             5
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19              PageID.6   Page 6 of 34



“requiring special approval,” “accessory,” and “not permitted.” Id. § 4.21. It also

prescribes minimum and maximum distances (“setbacks” or “yards”) that buildings

in each district must maintain from property lines, and it regulates parking within

setback areas.

      20. In 1980 Troy imposed “specific use standards” on places of worship,

including that they have, at minimum, 50-foot front, rear, and side setbacks. Id. §

6.21(E). Troy also barred places of worship from having parking within setbacks

adjacent to public streets or residential land. Id. § 6.21(F).

      21. Prior to 2011, places of worship were only allowed in the City’s

residential districts and required special approval to locate in the residential

districts. In 2011 Troy modified its Zoning Ordinance to also allow places of

worship as by-right uses in the City’s General Business, Community Business,

Integrated Industrial and Business, Office, Office Mixed Use, Research Center,

and Form-Based districts. The Zoning Ordinance continued to allow places of

worship as specially approved uses in the City’s Community Facilities and in its

residential districts: five One-Family Residential (R-1A – R-1E) and the One-

Family Attached Residential, Multiple-Family Residential, Urban Residential, and

Manufactured Housing districts. Under the 2011 Zoning Ordinance, places of

worship were not allowed in the Vehicular Parking, Planned Vehicle Sales, or

Environmental Protection districts.


                                            6
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19             PageID.7   Page 7 of 34



       22. Under the 2011 Zoning Ordinance, places of worship locating in any

district where they were a by-right or specially-approved use continued to be

subject to the 50-foot setback and parking restrictions discussed in Paragraph 20,

supra. As a result, the setback and parking restrictions imposed on places of

worship in these districts were, and continue to be, more onerous than those

imposed on nonreligious places of assemblies in these districts. See Paragraphs 62-

74, infra.

                                  The Subject Property

       23. In 2018, Adam found the Subject Property, an existing building well

suited to its needs. The Subject Property is an approximately 20,000-square-foot

commercial building with a restaurant, banquet hall, and parking lot. It is much

larger than the basement location where Adam currently meets. Without any

changes to the building’s exterior or existing parking and setbacks, it has sufficient

capacity for all of Adam’s members to worship as a single community and to

participate in classes and activities related to their faith.

       24. Adam intends to renovate the interior of the Subject Property for use as a

community center and for religious worship. It secured a relationship with an

imam, an Islamic religious leader, to guide regular religious services central to

Islamic faith, including Friday Jummah prayers and religious rituals for weddings,

births, and funerals. Adam plans to expand its religious and nonreligious


                                             7
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.8    Page 8 of 34



educational classes and workshops and offer recreational activities, counseling and

health services, and community outreach programs at the Subject Property.

      25. The Subject Property borders Rochester Road, a major thoroughfare, to

the east (front), with an approximate 40-foot setback; another commercial property

to the north with no setback; commercial and residential properties with a more

than 118-foot setback on the south; and residential properties with an

approximately 40-foot setback on the west. (All setback distances referenced in

this paragraph can be measured using Troy’s Interactive Zoning Map, available at:

https://troymi.gov/departments/code_enforcement/zoningcode.php.) As shown in

Picture 1, parking extends into the front, south side, and west setback areas.

     Picture 1: Satellite Image of the Subject Property at 3635 Rochester Road




                                          8
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19           PageID.9    Page 9 of 34



The building’s wall on the north side has no windows or other openings. This north

side of the building is adjacent to and borders a non-residential lot.

       26. The Subject Property is located in Troy’s General Business (“GB”)

district. According to the City, the Subject Property, as is, satisfies general setback

restrictions for the GB district. The Subject Property has been used as a large

restaurant and banquet hall without a dimensional variance. See Paragraph 32,

infra. At the ZBA’s June 19, 2018 meeting, the City’s attorney represented that

another commercial entity could use the Subject Property without a dimensional

variance. Nonreligious assemblies including conference, meeting, and banquet

facilities; fine and performing arts facilities; funeral homes; primary schools; and

others are permitted in the GB district if they meet the general setback restrictions

for the district.

       27. Even though Adam intends no changes to the Subject Property’s exterior

dimensions or parking, and a nonreligious assembly could use the Subject Property

without obtaining a dimensional variance, Troy requires Adam to obtain

dimensional variances from setback and parking restrictions because Adam wants

to use the Subject Property as a place of worship.

       28. On April 3, 2018, Adam executed a preliminary agreement to purchase

the Subject Property. The agreement allowed Adam to terminate if not satisfied

“that the governing municipalities will allow the property to be permitted to


                                           9
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.10    Page 10 of 34



Purchaser’s proposed use.” On September 17, 2018, Adam members purchased the

Subject Property to hold on Adam’s behalf. On September 18, 2018, Adam

acquired an option to lease the Subject Property.

      29. Adam has a “property interest” in the Subject Property within the

meaning of RLUIPA, 42 U.S.C. § 2000cc-5(5).

      30. Adam’s efforts to establish a place of worship at the Subject Property

constitutes “religious exercise” within the meaning of RLUIPA, 42 U.S.C. §

2000cc-5(7).

      31. Adam’s effort to establish a place of worship on the Subject Property,

which would involve the renovation of the interior of the building and the transfer

of funds, purchase of materials, and use of interstate highways, and the City’s

actions described in this Complaint, which prevent the establishment of a place of

worship, affect “commerce among the several States” within the meaning of

RLUIPA, 42 U.S.C. § 2000cc(a)(2)(B).

                                     Variances

      32. The Zoning Ordinance places responsibility for issuing variances,

defined as “modification[s] of the literal physical provisions of the Zoning

Ordinance,” with its ZBA, Zoning Ordinance § 2.02, where a “literal enforcement”

of the Zoning Ordinance would involve “practical difficulties,” id. § 15.04(E)(1).

To grant a dimensional variance, such as the setback variances for which Adam


                                         10
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19       PageID.11    Page 11 of 34



applied, the ZBA must first find the following based on substantial evidence

provided by the applicant:

         a. “Exceptional characteristics of the property” “make compliance with

            dimensional requirements substantially more difficult than would be

            the case for the great majority of properties in the same zoning

            district”;

         b. Those exceptional characteristics are related to the property seeking

            the variance;

         c. Those exceptional characteristics are not “of a personal nature”;

         d. Those exceptional characteristics were not “created by the current or a

            previous owner”; and

         e. The variance would not “harm[] or alter the essential character of the

            area,” “unreasonably increase the congestion in public streets,” “or

            unreasonably diminish or impair established property value within the

            surrounding area, or in any other respect impair [] public health,

            safety, comfort, morals or welfare.” Id. § 15.04(E)(2).

      33. The Zoning Ordinance additionally states: “The proposed variance will

be the minimum necessary, and no variance shall be granted where a different

solution not requiring a variance would be possible.” Id. §15.04(E)(4). The Zoning

Ordinance allows the ZBA to impose conditions when granting variances to ensure


                                        11
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.12    Page 12 of 34



“that public safety and welfare be secured and substantial justice done.” Id. §

15.04(E)(1).

      34. Troy’s Zoning Ordinance is a “land use regulation” within the meaning

of RLUIPA, 42 U.S.C. § 2000cc-5(5).

      35. For purposes of RLUIPA, the variance process is a system of regulations

in which the City makes an “individualized assessment” regarding the zoning

applicant’s property. 42 U.S.C. § 2000cc(a)(2)(A)-(C).

                           Adam’s Variance Application

      36. In May 2018, Adam filed a ZBA application for the Subject Property

seeking dimensional variances to the 50-foot setbacks and parking restrictions in

the Zoning Ordinance for places of worship. The variances comprised

approximately 10-foot setback variances in the front and back because the Subject

Property already had 40-foot setbacks; a 50-foot setback variance on the north side

because that side had no setback; and variances from parking restrictions in the

front, in the back, and on the south side, which abutted public roads and a

residential area. No variance was needed to the setback on the south side because

the setback was 118 feet. The ZBA denied the application in all respects at a June

19, 2018 meeting.




                                         12
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19         PageID.13      Page 13 of 34



      37. Adam’s variance application did not seek to modify the existing

footprint or external characteristics of the building or parking lot, which Adam

believes are well situated for its intended use of the Subject Property.

      38. Adam estimates that strict compliance with the 50-foot setback

restriction would render the building insufficient for its needs by significantly

diminishing the usable building space by 60 percent. Adam estimates a renovation

to achieve such compliance would be prohibitively expensive and cost more than

the Subject Property’s $2 million purchase price.

      39. A variance would not have been necessary if Adam’s proposed assembly

use of the building was nonreligious. A theater, club, banquet hall, or other

nonreligious place of assembly would be able to use the Subject Property by right

without any variance. This informed Adam’s belief that Troy would permit its

religious use by granting Adam’s variance application.

      40. Adam worked with City representatives to prepare its ZBA application.

Based on City feedback, Adam revised its application multiple times before

submitting the final version to the City. Adam interpreted this exchange as

indicative of a successful application.

      41. According to Adam members, when discussing Adam’s ZBA application

prior to the meeting, the City told Adam that no available properties in Troy

satisfied place of worship setback restrictions. Adam reasonably expected a


                                          13
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.14    Page 14 of 34



variance from those restrictions instead of the result that no place of worship could

renovate or newly operate in a building in Troy.

      42. In connection with its application, Adam secured support from two of

three residential neighbors. This support bolstered Adam’s reasonable expectation

of success before Troy’s ZBA.

      43. In support of its application, Adam addressed each of the City’s criteria

for granting dimensional variances and specifically argued:

      a. The Subject Property is completely developed and the City sanctioned its

         current use. Compliance with dimensional requirements is substantially

         more difficult for Adam than other uses in the same zoning district

         because of the 50-foot setback restriction that only applies to places of

         worship;

      b. The characteristics that make compliance with dimensional restrictions

         difficult are the size and location of the existing building. These are

         related to the Subject Property;

      c. The size and location of the existing building are not of a personal nature.

         The City approved comparable uses at the Subject Property on at least

         two prior occasions;

      d. The characteristics that make compliance difficult were not created by

         Adam or the prior owner; and


                                         14
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.15    Page 15 of 34



      e. The proposed variances would not be harmful or adversely alter the

         character of the area since there would be no change to the existing

         building or parking lot or the Subject Property’s use.

      44. In addition to those reasons described in Paragraphs 37-43, supra, Adam

had additional reasons to expect success: it was willing to accept conditions from

the City; its plans did not change the Subject Property’s footprint, see Paragraphs

27, 36, supra; its use was consistent with past uses at the Subject Property, see

Paragraph 26, supra; the City regularly granted similar variances, see Paragraph

54, infra; and places of worship were allowed as of right in the GB district, see

Paragraph 21, supra, and Chart 1, infra.

      45. Troy’s ZBA held a public hearing on Adam’s application on June 19,

2018. During the variance proceedings before the ZBA, the City departed from

procedural and substantive norms, including by instituting a three-minute rule on

comments, which it acknowledged was a rarely imposed restriction; by focusing on

Adam’s proposed use of the Subject Property, see Paragraph 50, infra, despite

receiving instruction that the proposed use of the property is not a proper

consideration for a dimensional variance application such as Adam’s; and by

imposing requirements and standards on Adam beyond those contained in the

Zoning Ordinance or applied to other nonreligious variance applicants.




                                           15
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.16    Page 16 of 34



      46. Consistent with Adam’s extensive search for a permanent location,

statements during the June 19, 2018 meeting reflect how Adam has no feasible

alternative location for its religious activities and lacks a reasonable opportunity to

build or locate elsewhere within the City. ZBA Chairman Glenn Clark

acknowledged that Troy is “practically all built out.” He acknowledged that “if

there was a parcel available that fit your needs, you wouldn’t be here.”

      47. The City cannot demonstrate that the denial of Adam’s variance requests

advanced a compelling government interest. Nor can it demonstrate that there are

no less restrictive means to accomplish any purported interests than by denying

Adam’s variance requests.

      48. During the meeting ZBA members appeared to justify their decision by

contrasting the Subject Property to existing places of worship in Troy. For

example, ZBA Chairman Clark specifically noted that a Roman Catholic Church,

St. Anastacia, was built “according to the law.” He mentioned that two Christian

churches he attended – Kensington Church and Woodside Bible – “built beautiful

campuses that made sense and … fit with the community and they don’t interfere

with the neighbors vis-à-vis a setback.” He also stated that all of Troy’s existing

places of worship “follow the zoning ordinance and [] have their 50-foot around

minimum.”




                                          16
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.17     Page 17 of 34



      49. Notwithstanding ZBA members’ assertions described in the preceding

paragraph, many of the comparisons were based on incorrect facts. Of the 55

places of worship listed on Troy’s website, at least 21 lack 50-foot setbacks and an

additional 20 include parking in those setbacks that border residential zoning

districts or public roads. Two churches mentioned by ZBA Chairman Clark –

Woodside and St. Anastacia – have parking within 20 feet of residential zoning

districts. Approximately one half mile from the Subject Property, two places of

worship in Troy’s GB district – First Evangelical Community Church and Life

Christian Church – each feature setbacks under 50 feet. (All setback distances

referenced in this paragraph can be measured using Troy’s Interactive Zoning

Map, available at:

https://troymi.gov/departments/code_enforcement/zoningcode.php.)

      50. Other statements by ZBA members at the meeting undermine the

legitimacy of any interest that the City may later offer as justification for their

decision and exhibit how the ZBA did not use the least restrictive means when

denying Adam’s request. For example, ZBA Chairman Clark stated that he

generally opposes variance requests unless all surrounding landowners support the

variance. Troy’s Zoning Ordinance contains no such standard. One ZBA member

mentioned traffic concerns on a street one mile away and suggested that Adam had

too many members for the Friday night traffic. However, the ZBA did not have or


                                           17
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.18    Page 18 of 34



request a traffic study related to Adam’s application or otherwise inquire about

Adam’s anticipated traffic on Friday evenings. Another ZBA member speculated

about harm that might befall Adam’s children in the Subject Property’s parking lot.

But the Zoning Ordinance would allow an elementary school to operate at the

Subject Property without any variance. Other ZBA members asserted that the

space did not fit Adam’s needs. Adam responded that the Subject Property was

perfectly suited to its needs.

      51. The City treated Adam on less favorable terms than similarly situated

nonreligious places of assembly and institutions when it denied Adam’s variance

application.

      52. Troy has stated that it would not require a nonreligious organization

seeking to establish a place of assembly at the Subject Property to apply for a

variance. At the June 19, 2018 ZBA Meeting, ZBA and Planning Commission

Member Padma Kuppa raised this issue with the City’s attorney. The City’s

attorney acknowledged that a commercial business could operate at the Subject

Property without dimensional variances. The City’s attorney also acknowledged

that Adam required dimensional variances because it intended to establish a place

of worship at the Subject Property.

      53. The City treated Adam on less favorable terms than similarly situated

nonreligious places of assembly and institutions by its characterization of Adam’s


                                         18
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.19    Page 19 of 34



request. During the June 19, 2018 meeting ZBA Chairman Clark repeatedly

characterized Adam’s variance application as a request to “break the law”

notwithstanding the fact that Troy’s Zoning Ordinance specifically sets out

procedures for its ZBA to evaluate and grant variance requests. Additionally, at a

December 2018 ZBA meeting, in granting a similar setback variance to a

restaurant, ZBA Chairman Clark described the application of the Zoning

Ordinance to bar parking in a setback as a “zany,” “man-made problem.” He made

no suggestion that granting a variance was akin to breaking the law.

      54. The City treated Adam on less favorable terms than similarly situated

nonreligious places of assembly and institutions because it granted variances to

nonreligious places of assembly for setbacks bordering residential districts and

public roads (including in GB and other non-residential districts). Since 2005,

Troy’s ZBA granted the vast majority of setback requests from nonreligious places

of assembly: five restaurants, two office buildings (one with an autism center and

another with a personal trainer that hosts group classes), one school, two museums,

and one Boys and Girls Club. Numerous other nonreligious places of assembly in

non-residential districts near the Subject Property are inconsistent with Troy’s




                                         19
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.20    Page 20 of 34



general setback restrictions, including restrictions related to setbacks bordering

residential districts.

       55. The ZBA unanimously denied Adam’s variance requests through a

motion at the June 19, 2018 meeting. The motion supporting the denial noted that:

(a) the variance did not fit the “statement of practical difficulty” or the “intent and

purpose” of the lot; and (b) a 100 percent variance to the side setback “seems a bit

aggressive.” The ZBA did not mention in the motion that the front and back

setback variances were each only ten feet, that the side needing a setback bordered

a commercial property, or that Adam requested no physical changes to the Subject

Property. The ZBA did not specifically address the Zoning Ordinance’s standards

for evaluating variances in its motion to deny.

       56. At Troy’s June 26, 2018 Planning Commission meeting, ZBA and

Planning Commission Member Kuppa described the ZBA meeting as “very

unusual” and said that Adam’s variance was not approved because of “public

safety and welfare” concerns. But as stated above, many nonreligious assembly

uses, including elementary schools, could operate by right at the Subject Property

without a variance; the ZBA never specifically articulated what it found unsafe or

harmful to public welfare; and the ZBA did not consider conditions to alleviate

concerns. Kuppa later stated that the non-use variances were “just too much.”

During the discussion, the City’s Planning Director, Brent Savidant, commented on


                                          20
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.21    Page 21 of 34



the increasing amount of inquiries about using strip malls as places of worship,

stating: “I think people are starting, maybe, to worship a little differently than they

did 10 or 15 years ago, but our ordinance does not really contemplate that.”

                            The Denial’s Impact on Adam

      57. Due to the denial of Adam’s variance requests, Adam cannot establish a

place of worship on the Subject Property.

      58. The City’s actions described in this Complaint have created considerable

delay, expense, and uncertainty for Adam in its efforts to establish a place of

worship in the City.

      59. Adam conducted an extensive search of land in the City to meet its

religious worship needs before deciding to purchase the Subject Property. A new

search for an alternative property in the City that is suitable for its needs and meets

the setback and parking restrictions for a place of worship would impose additional

delay, expense, and uncertainty for Adam.

      60. The City’s actions described in this Complaint have caused Adam to

suffer significant financial loss, including, but not limited to, attorneys’ fees and

professional fees.

      61. In an effort to mitigate its financial losses, Adam members continue to

operate the Subject Property as a restaurant and banquet hall while its private suit

against the City is pending.


                                          21
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.22    Page 22 of 34



                              Troy’s Zoning Ordinance

      62. As illustrated in Chart 1, infra, and described in Paragraph 21, supra,

Troy’s Zoning Ordinance permits places of worship by right in its General

Business (“GB”), Community Business (“CB”), Integrated Industrial and Business

(“IB”), Office (“O”), Office Mixed Use (“OM”), and Research Center (“RC”)

districts. It permits places of worship with special approval in its Community

Facilities (“CF”) district and in its residential districts: the five One-Family

Residential districts (R-1A – R-1E) and the One-Family Attached Residential

(“RT”), Multiple-Family Residential (“MF”), Urban Residential (“UR”), and

Manufactured Housing (“MHP”) districts. Chart 1 shows how those districts that

permit places of worship by right or with special approval treat other nonreligious

assembly uses, 1 with “P” reflecting uses permitted by right, “S” reflecting uses

permitted only with special approval, “A” reflecting accessory uses, and “N”

reflecting uses not permitted.




1
 Chart 1 does not include Troy’s three form-based districts, described in Paragraph
74, infra, or Troy’s Vehicular Parking, Planned Vehicle Sales, or Environmental
Protection districts, where places of worship are not permitted.
                                           22
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.23   Page 23 of 34




  Chart 1: Nonreligious Assembly Uses in Districts Where Places of Worship are
                 Allowed as of Right and with Special Approval




                                              R-1A–1E




                                              MHP
                                              OM




                                              MF
                                              RC




                                              UR
                                              GB
                                              CB




                                              RT




                                              CF
                                              IB
                                              O
 Place of Worship                             P P P P P P S S S S S S
 Commercial Recreation (Indoor)               P P P N N N N N N N N N
 Conference, Meeting, and Banquet
                                              S P P N P S N N N N N S
 Facilities
 Dance, Music, and Art Studios                P P P N A N N N N N N N
 Day Care Centers and Preschools              P P P P P P S S S S S S
 Fine and Performing Arts Facilities          P P P N S N N N N N N P
 Health Fitness Centers, Athletic Clubs,
 Martial Arts Studios, and Other Similar      P P P N A N N N N N N N
 Uses
 Mortuary/Funeral Home                        P P P N N N N N N N N N
 Post-Secondary Schools                       P P P P P P N N N N N P
 Primary/Secondary Schools                    P P P P P P S S S S S P
 Private Clubs, Fraternal Organizations,
                                              S S P S S N N N N N N S
 and Lodge Halls
 Theatres and Places of Assembly              P P P N S S N N N N N N

 Less Favorable Treatment of Places of Worship in the City’s GB, CB, IB, O, OM,
     and RC Districts Compared to Nonreligious Assemblies and Institutions

      63. Troy’s Zoning Ordinance treats places of worship less favorably than

similarly situated nonreligious assemblies and institutions in the GB, CB, IB, O,

OM, and RC districts. Troy’s setback and parking restrictions imposed on places of

worship are more restrictive than otherwise required for similarly situated

nonreligious assemblies and institutions from Chart 1, supra, permitted as of right




                                         23
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.24    Page 24 of 34



in the GB, CB, IB, O, OM and RC districts. 2 Chart 2 shows how Troy’s setback

restrictions imposed on places of worship in the GB, CB, IB, O, OM, and RC

districts are more restrictive than the general setback restrictions imposed upon

most nonreligious assembly uses from Chart 1 in those same districts.

                 Chart 2: Minimum Setback Restrictions in Troy’s
                       GB, CB, IB, O, OM, and RC Districts
                                                       Any Setback Adjacent to
     District       Front       Rear       Sides       Single-Family Residential
       Places of 50’          50’        50’        75’ or 50’*
        Worship
              CB 10’          30’        20’**      75’
              GB 10’          30’        20’**      75’
              IB 30’          20’        10’        50’
               O 10’          30’        20’        50’
             OM 10’           30’        20’***     50’
              RC 30’          20’        20’        50’
* Setbacks from residential property are consistent with district-specific
restrictions noted below.
** In the CB and GB districts, no setbacks are required where the property abuts
a non-residential lot unless the property’s related wall has windows; a minimum
10-foot setback is required where the property’s wall has windows or openings.
*** In the OM district, the sum total of both side setbacks must be at least 60 feet.

      64. In addition to the setback restrictions described in Chart 2, supra, Troy’s

Zoning Ordinance imposes use-specific parking restrictions on places of worship

that are less favorable than the general parking requirements for the GB, CB, IB,

O, OM, and RC districts, detailed below in Paragraphs 65 to 70.

2
  Post-secondary schools are subject to minimum setback restrictions of 40-feet on
the front, rear and sides, and an 80-foot setback when bordering residential
properties. Id. § 6.22(B). All other uses from Chart 1 follow the general
requirements in Chart 2.
                                         24
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19         PageID.25    Page 25 of 34



      65. The GB district “is intended to provide areas for more diversified retail

and service uses, a City-wide or regional market area, and/or arterial exposure.”

Zoning Ordinance § 4.14(A). The GB district permits the following uses by right:

theaters and places of assembly; 3 conference, meeting and banquet facilities; fine

and performing art facilities; dance, music, and art studios; health fitness centers,

athletic clubs, martial arts studios, and other similar uses; daycare centers and

preschools; primary and secondary schools; and funeral homes. Id. §4.21; see also

Chart 1, supra. These uses are subject to the GB district’s general setback and

parking restrictions; the Zoning Ordinance does not impose any use-specific

setback or parking restrictions on these uses. See, e.g., Chart 2, supra, and

Paragraph 66, infra.

      66. The GB district’s general setback and parking restrictions include the

following: properties must have, at minimum, 10-feet front setbacks, 30-feet rear

setbacks, and 20-feet side setbacks, Zoning Ordinance § 4.14(C); see also Chart 2,

supra, but no setbacks are required where the lot abuts a non-residential lot unless

the property’s related wall has windows, Zoning Ordinance § (D)(1)(b). A

minimum 10-foot setback is required where the property’s wall has windows or


3
  Troy’s Zoning Ordinance defines “places of assembly” as “any building,
structure, and/or grounds where groups of more than twenty (20) people meet or
are assembled. Places of assembly shall include, but are not limited to auditoriums,
lecture halls, stadiums, sports arenas, convention spaces, and other similar
facilities.” Zoning Ordinance § 2.2.
                                          25
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.26    Page 26 of 34



openings. Id. A 75-foot setback is required from single-family-zoned land. Id. §

4.14(D)(1)(a). Parking is permitted in setback areas with certain exceptions: a 10-

foot barrier must separate paved parking areas from residential areas, id. §

13.06(C)(3), no more than 50% of parking can be in the front yard unless specially

exempted, id. § 4.14(D)(4), and at least 10 feet of the front setback must contain

greenery if adjacent to a public street, id. § 13.02(D).

      67. The CB district permits the following uses by right: theaters and places

of assembly; fine and performing art facilities; health fitness centers, athletic clubs,

martial arts studios, and other similar uses; dance, music, and art studios; daycare

centers and preschools; primary and secondary schools; and funeral homes. Id. §

4.21; see also Chart 1, supra. These uses are subject to the CB district’s general

setback and parking restrictions, including that properties have, at minimum, 10-

feet front setbacks, 30-feet rear setbacks, and 20-feet side setbacks, id. § 4.13(C);

see also Chart 2, supra, but no setbacks are required where the lot abuts a non-

residential lot unless the property’s related wall has windows, Zoning Ordinance §

4.13(D)(1)(b). A minimum 10-foot setback is required where the property’s wall

has windows or openings. Id. A 75-foot setback is required from single-family-

zoned land. Id. § 4.13(D)(1)(a). Parking is permitted in setback areas with certain

exceptions: a 10-foot barrier must separate paved parking areas from residential

areas, id. § 13.06(C)(3), no more than 50% of parking can be in the front yard


                                          26
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19          PageID.27    Page 27 of 34



unless specially exempted, id. § 4.13(D)(4), and at least 10 feet of the front setback

must contain greenery if adjacent to a public street, id. § 13.02(D).

      68. The IB district permits the following uses by right: theaters and places of

assembly; conference, meeting, and banquet facilities; private clubs, fraternal

organizations, and lodge halls; fine and performing art facilities; health fitness

centers, athletic clubs, martial arts studios, and other similar uses; daycare centers

and preschools; dance, music, and art studios; primary and secondary schools; and

funeral homes. Id. §4.21; see also Chart 1, supra. These uses are subject to the IB

district’s general setback and parking restrictions, including that properties have, at

minimum, 30-feet front setbacks, 20-feet rear setbacks, and 10-feet side setbacks.

Zoning Ordinance § 4.15(C); see also Chart 2, supra. A 50-foot setback is required

from single-family-zoned land. Zoning Ordinance § 4.15(D)(1). Parking is

permitted in setback areas with certain exceptions: a 10-foot barrier must separate

paved parking areas from residential areas, id. § 13.06(C)(3), parking is not

permitted in the front yard unless specially exempted, id. § 4.15(D)(3)(a), and at

least 10 feet of the front setback must contain greenery if adjacent to a public

street, id. § 13.02(D).

      69. The O and OM districts permit the following uses by right: daycare

centers, preschools, and primary and secondary schools. Id. §4.21; see also Chart

1, supra. Conference, meeting, and banquet centers are additionally permitted by


                                          27
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19         PageID.28    Page 28 of 34



right in the OM district. Id. These uses are subject to the O and OM districts’

general setback and parking restrictions, including that properties have, at

minimum, 10-feet front setbacks, 30-feet rear setbacks, and 20-feet side setbacks.

Id. §§ 4.16(C), 4.17(C); see also Chart 2, supra. A 50-foot setback is required from

single-family-zoned land. Zoning Ordinance §§ 4.16(D)(1), 4.17(D)(1). Parking is

permitted in setback areas with certain exceptions: a 10-foot barrier must separate

paved parking areas from residential areas, id. § 13.06(C)(3), no more than 50% of

parking may be in a front yard, id. §§ 4.16(D)(4), 4.17(D)(4), and at least 10 feet of

the front setback must contain greenery if adjacent to a public street, id. §

13.02(D).

      70. The RC district permits the following uses by right: daycare centers,

preschools, and primary and secondary schools. Id. §4.21; see also Chart 1, supra.

These uses are subject to the RC district’s general setback and parking restrictions,

including that properties have, at minimum, 30-feet front setbacks, 20-feet rear

setbacks, and 20-feet side setbacks. Zoning Ordinance § 4.18(C); see also Chart 2,

supra. A 50-foot setback is required from single-family-zoned land. Zoning

Ordinance § 4.18(D)(1). Parking is permitted in setback areas with certain

exceptions: a 10-foot barrier must separate paved parking areas from residential

areas, id. § 13.06(C)(3), and parking is not permitted in the front yard or yards




                                          28
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19         PageID.29    Page 29 of 34



abutting public streets, id. § 4.18(D)(2). At least 10 feet of the front setback must

contain greenery if adjacent to a public street, id. § 13.02(D).

      71. By contrast, places of worship, which are permitted uses by right in the

GB, CB, IB, O, OM, and RC districts, see Chart 1, supra, must have, at a

minimum, 50-foot front, rear, and side setbacks, which is greater than the front,

rear and side setbacks for most other nonreligious uses in these districts, Zoning

Ordinance § 6.21(E); see also Chart 2, supra. Moreover, parking is not permitted

for places of worship within the required 50-foot setbacks that are adjacent to

public streets or residential-zoned land used for dwellings. Zoning Ordinance §

6.21(F). These setback and parking restrictions are more onerous than those

applied to each nonreligious use described in the preceding paragraphs.

    Less Favorable Treatment of Places of Worship in the City’s Residential,
   Community Facilities, and Form-Based Districts Compared to Nonreligious
                      Places of Assembly and Institutions

      72. Places of worship are treated less favorably than similarly situated

nonreligious assemblies and institutions in the City’s residential districts (R-1A

through R-1E, RT, MF, UR, and MHP). The City’s residential districts permit the

following uses with special approval: daycare centers, preschools, primary schools,

and secondary schools. Id. § 4.21; see also Chart 1, supra. These districts also

permit places of worship with special approval. Id. However, daycare centers,

preschools, primary schools, and secondary schools are not subject to the


                                          29
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19         PageID.30    Page 30 of 34



prerequisite setback and parking restrictions imposed on places of worship. Id. §§

4.06(C), 4.07(C), 4.08(C), 4.09(C), 4.10(C) & (D), 6.21(E).

      73. Places of worship are treated less favorably than similarly situated

nonreligious assemblies and institutions in the City’s CF district. The CF district

permits the following uses by right: primary and secondary schools, fine and

performing art facilities, and post-secondary schools. Id. § 4.21. By contrast, places

of worship must obtain special approval to operate in the CF district. Id.

      74. Troy has three Form-Based districts, which follow separate use and

dimensional criteria from the other districts that allow places of worship as of right

or with special approval. Places of worship are treated less favorably than similarly

situated nonreligious assemblies and institutions in the City’s Form-Based districts.

Id. §§5.03-5.06. All three Form-Based districts permit the following uses by right:

places of worship; private primary and secondary schools; fitness, gymnastic, and

exercise centers; theaters and places of assembly; and funeral homes, among other

nonreligious assembly uses. Id. The Form-Based districts require these similarly

situated nonreligious assemblies and institutions to abide by less onerous setback

restrictions than the minimum 50-foot setback restrictions imposed on places of

worship. Id. §§ 5.03-5.06, 6.21(E).




                                         30
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.31    Page 31 of 34



                               RLUIPA and the City

      75. At all times relevant to the allegations in this Complaint, the City lacked

sufficient procedures or practices to ensure compliance with RLUIPA, including,

but not limited to, adequate RLUIPA training for City officials and staff involved

in religious land use determinations and procedures to address complaints raising

RLUIPA considerations. During the June 19, 2018 meeting, a ZBA member

specifically inquired about RLUIPA. The City’s Attorney advised the ZBA

member not to be concerned with RLUIPA when considering Adam’s variance

requests.

                   COUNT I: RLUIPA – Substantial Burden

      76. The allegations above are incorporated by reference.

      77. The City’s actions described in this Complaint constitute the imposition

or implementation of a land use regulation that imposes a substantial burden on

Adam’s religious exercise, which burden is not in furtherance of a compelling

governmental interest and is not the least restrictive means of furthering such an

interest, in violation of RLUIPA, 42 U.S.C. § 2000cc(a)(l).

                      COUNT II: RLUIPA – Equal Terms

      78. The allegations above are incorporated by reference.

      79. The City’s Zoning Ordinance and the City’s actions described in this

Complaint constitute the imposition or implementation of a land use regulation in a


                                         31
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.32    Page 32 of 34



manner that treats a religious assembly or institution on less than equal terms with

a nonreligious assembly or institution in violation of RLUIPA, 42 U.S.C. §

2000cc(b)(l).

                             PRAYER FOR RELIEF

WHEREFORE, the United States prays that this Court enter an order that:

   A. Declares that Troy’s policies and practices, as alleged herein, violate

      RLUIPA;

   B. Enjoins Troy, its officers, employees, agents, successors, and all other

      persons in concert or participation with it, from:

        i.   Imposing a substantial burden on the religious exercise of Adam and

             its members that is not narrowly tailored to further a compelling

             governmental interest; and

       ii.   Treating religious assemblies or institutions, including Adam and its

             members, on less than equal terms with nonreligious assemblies or

             institutions;

   C. Enjoins Troy, its officers, employees, agents, successors and all other

      persons in concert or participation with it, from enforcing Zoning Ordinance

      § 6.21(E)-(F) against any religious assembly or institution in districts where

      nonreligious places of assembly or institutions are permitted as of right or by

      special approval, or from enforcing the provision in Zoning Ordinance §


                                          32
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.33    Page 33 of 34



      4.21 that permits places of worship only as a specially approved use rather

      than a by-right use in the CF district;

   D. Requires Troy, its officers, employees, agents, successors, and all other

      persons in concert or participation with it, to:

        i.   Take such actions as may be necessary to restore, as nearly as

             practicable, Adam and its members to the position they would have

             been in but for Troy’s unlawful conduct, including, but not limited to,

             granting such approvals necessary to allow Adam to use the Subject

             Property as a place of worship; and

       ii.   Take such actions as may be necessary to prevent the recurrence of

             such unlawful conduct in the future, including, but not limited to:

                 1. Ensuring that religious assemblies or institutions are not

                     treated on less than equal terms with nonreligious assemblies

                     or institutions;

                 2. Providing RLUIPA training to its personnel;

                 3. Establishing procedures to address complaints of RLUIPA

                     violations; and

                 4. Maintaining records and submitting reports relating to

                     RLUIPA compliance; and




                                          33
Case 2:19-cv-12736-NGE-APP ECF No. 1 filed 09/19/19        PageID.34    Page 34 of 34



   E. Awards such additional relief as the interests of justice may require, together

      with the United States’ costs and disbursements in this action.



Respectfully submitted,

                                              WILLIAM P. BARR
                                              Attorney General

 MATTHEW SCHNEIDER                            ERIC S. DREIBAND
 United States Attorney                       Assistant Attorney General
 Eastern District of Michigan                 Civil Rights Division

                                              SAMEENA SHINA MAJEED
                                              Chief

 /s/ Shannon M. Ackenhausen                   /s/ Abigail B. Marshak
 SUSAN K. DECLERCQ                            TIMOTHY J. MORAN
 (P60545)                                     Deputy Chief
 Assistant United States Attorney             RYAN G. LEE
 Chief, Civil Rights Unit                     RLUIPA Coordinator
 SHANNON M. ACKENHAUSEN                       ABIGAIL B. MARSHAK
 (P83190)                                     (NY 5350053)
 Assistant United States Attorney             Trial Attorney
 United States Attorney’s Office              Housing and Civil Enforcement Section
 Eastern District of Michigan                 Civil Rights Division
 211 W. Fort Street, Suite 2001               United States Department of Justice
 Detroit, Michigan 48226                      4 Constitution Square / 150 M Street NE
 Phone: (313) 226-9730                        Washington, DC 20530
 Facsimile: (313) 226-3271                    Phone: (202) 514-1968
 Susan.DeClercq@usdoj.gov                     Facsimile: (202) 514-1116
 Shannon.Ackenhausen@usdoj.gov                Abigail.Marshak@usdoj.gov

 Dated: September 19, 2019




                                         34
